Citation Nr: 0925547	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a genitourinary 
condition (other than prostatitis) to include prostate cancer 
and its residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to April 
1946. 
 
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In January 2007 the Veteran, sitting at the RO, testified at 
a Travel Board hearing before the undersigned.  A transcript 
of the hearing is associated with the claims file.

This case was remanded in May 2007 for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran has been diagnosed with prostate cancer, 
a radiogenic disease, there is no evidence showing that he 
was exposed to ionizing radiation in service, or that it was 
present in service, or for many years thereafter, and there 
is no medical evidence of a nexus between genitourinary 
condition (other than prostatitis) to include prostate cancer 
and its residuals and service. 


CONCLUSION OF LAW

The criteria of service connection for a genitourinary 
condition (other than prostatitis) to include prostate cancer 
and its residuals, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in 
the February 2003 rating decision, he was provided notice of 
the VCAA in December 2002.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in a May 2009 Supplemental 
Statement of the Case, pertaining to the downstream 
disability rating and effective date elements of his claim.  
Despite the inadequate notice provided to the Veteran on 
these latter two elements, however, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of evidence is against the Veteran's claim of service 
connection on a presumptive and direct bases, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  38 C.F.R. § 3.159(b)(3)(ii); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103; Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Mayfield and Pelegrini, both supra.

II.  Service Connection for a Genitourinary Condition 

The Veteran asserts that his genitourinary condition (other 
than prostatitis) to include prostate cancer and its 
residuals is due to service.  The Veteran was assigned to the 
USS Puget Sound from February 1945 to April 1946.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a); see Baldwin v. West, 13 Vet. App. 1 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

Where a Veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998).

First, if a Veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Prostate cancer and urinary tract cancer 
are among these diseases.  See 38 C.F.R. § 3.309(d)(2)(i-
xxi).  

Second, service connection may be established if a radiation-
exposed Veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the Veteran's exposure in 
service.  Prostate cancer is among the listed diseases (see 
38 C.F.R. § 3.311(b)(2)(i-xxiv)).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to ionizing radiation.  A "radiation-
exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
Veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of Veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946; certain service on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain 
circumstances, service before January 1, 1974, on Amchitka 
Island, Alaska; or, certain circumstances, service in a 
capacity which, if performed as an employee of the Department 
of Energy, would qualify the individual for inclusion as a 
member of the Special Exposure Cohort under section 3621(14) 
of the Energy Employees Occupational Illness Compensation 
Program Act of 2000 (42 38 U.S.C. § 73841(14)).  See 38 
C.F.R. § 3.309(d)(ii).  

The Court has held that the statutory presumption under 38 
U.S.C.A. § 1112(c) applies to forces engaged in official 
duties, but does not apply to visits to either Hiroshima or 
Nagasaki while on leave from duty not related to the 
occupation.  McGuire v. West, 11 Vet. App. 274 (1998).  It 
also does not apply to service more than 10 miles from 
Hiroshima during the occupational period.  Walls v. Brown, 5 
Vet. App. 46 (1993).

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

In the instant case, the Veteran is not entitled to the 
presumption of service connection as there is no evidence 
that the Veteran was exposed to radiation during World War 
II.  Although the USS Puget Sound was in the waters of 
Northern Japan during the pertinent time frame, there is no 
evidence that the USS Puget Sound was within 10 miles of 
Nagasaki and/or Hiroshima.  As such, the Veteran did not 
participate in a radiation-risk activity as defined by 
regulation.

The Board has also considered whether service connection may 
be granted on a direct basis, as the Veteran contends that 
his prostate cancer stemmed from his in-service symptoms of a 
swollen gland that protruded on his back and albuminuria.  
(See January 2007 Hearing Transcript, p.p. 14-15).  However, 
as there is no evidence to establish that genitourinary 
condition (other than prostatitis) to include prostate cancer 
and its residuals was incurred during service, within one 
year of the Veteran's discharge from service, or may 
otherwise be related to service, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303(d).  See 
Combee, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that there are no clinical 
findings, or diagnoses, of genitourinary condition (other 
than prostatitis) to include prostate cancer and its 
residuals during service or for many years thereafter.  
Service treatment records reflect no complaints, or findings, 
of genitourinary condition (other than prostatitis) to 
include prostate cancer and its residuals.  Neither private 
nor VA treatment records contain a medical opinion linking 
genitourinary condition (other than prostatitis) to include 
prostate cancer and its residuals to the Veteran's service, 
or show that it was manifested to a compensable degree within 
one year of service discharge.  Instead, private treatment 
records show that the Veteran was not diagnosed with prostate 
cancer until November 2005, about 59 years after his 
discharge from service.  Significantly, neither the Veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any medical evidence or opinion 
that supports a finding of service connection for 
genitourinary condition (other than prostatitis) to include 
prostate cancer and its residuals on any basis.

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The Board recognizes that the Veteran has not had a VA 
examination.  However, the Board finds that in this case the 
Veteran is not prejudiced by the lack of an examination.  A 
VA medical examination is not necessary when, as in this 
case, there is no evidence that a Veteran experienced an 
event, disease, or injury in service and there is no evidence 
that the claimed genitourinary condition (other than 
prostatitis) to include prostate cancer and its residuals is 
related to an event, disease, or injury in service, or 
related to a service-connected disability.  See 38 C.F.R. § 
3.159(c)(4). 


As there is no evidence of radiation exposure during service 
and no medical evidence linking the Veteran's genitourinary 
condition (other than prostatitis) to include prostate cancer 
and its residuals to service, service connection is not 
warranted, on either a presumptive or a direct basis.  As 
there is a preponderance of the evidence against the claim 
for service connection for genitourinary condition (other 
than prostatitis) to include prostate cancer and its 
residuals, reasonable doubt may not be resolved in his favor.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a genitourinary condition (other than 
prostatitis) to include prostate cancer and its residuals, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


